Title: 30th.
From: Adams, John Quincy
To: 


       I see not why I should not relate what anecdotes I can collect concerning myself; and why I should not be at Liberty to record the Panegyrical speeches, that I hear made, by Chance. Grosvenor the Junior told my Class mate and neighbour, Abbot 1st., (without thinking I heard him,) that in his Opinion, Adams’s forensic at the last Exhibition was the meanest that was ever delivered in the Chapel. It would not have been easy to express the Sentiment with more Energy, however I must bear it and only hope, that the generality of the Audience were more favourable.
       Mr. and Mrs. Cranch were here in the Afternoon, the weather has been uncommonly warm ever since last Sunday. Learned was with me part of the Evening, and paid me several Compliments, which had they been true might have consoled me for the ill Opinion of Grosvenor.
      